Exhibit 10(a)(2)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated as of January 1, 2013, by and between ANDREA G. SHORT,
hereinafter referred to as “Executive,” and lst SOURCE CORPORATION, an Indiana
corporation, hereinafter referred to as “Employer,”

 

WHEREAS, Executive is currently employed as the Senior Vice President and
Chief Financial Officer of Employer and Employer’s subsidiary, 1st Source Bank,
hereinafter referred to as “Bank.”

 

WHEREAS, Employer desires to assure the continued service of Executive, and
Executive is willing to provide such service on the terms and conditions
specified herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained in this Agreement, Employer and Executive hereby agree
as follows:

 

1.                                      Employment Position.  The parties agree
that the employment of Executive by Employer shall continue for the term
referred to in Section 2.  Employer agrees to continue the employment of
Executive in a senior officer position for both Employer and Bank with the same
titles referenced above.  Executive shall devote her full time during business
hours to the performance of her duties hereunder and shall at all times use her
best efforts to promote the best interests of Employer.  Executive shall report
to the Executive Vice President of Administration, or such other senior
executive officer of Employer or Bank, as the Chief Executive Officer, the
Chairman of the Board, or the Board of Directors (“Board”) shall direct.

 

2.                                      Term.  The term of this Agreement shall
be from the date hereof until December 31, 2013 unless terminated sooner in
accordance with Section 5 or Section 6 hereof, provided, however, that the term
shall be automatically extended for an additional year on January 1, 2014 and on
January 1 of each year thereafter, unless either party hereto gives written
notice of an intention not to extend this Agreement (a “Non-Renewal Notice”) on
or before September 30 of the then current year, in which case no further
automatic extension shall occur and the term of this Agreement shall end on
December 31 of such year.

 

3.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  Executive shall be paid a base
salary of Two Hundred Twenty Thousand Dollars ($220,000) per annum, with such
increases thereafter as may be determined by Employer (the “Base Salary”).

 

(b)                                 Incentive Compensation.  In addition to
amounts paid to Executive as salary and for other benefits, Executive will
participate in Employer’s Executive Incentive Plan at a

 

1

--------------------------------------------------------------------------------


 

“partnership” rate of 20% of Base Salary for purposes of determining awards
under the Plan.  All amounts awarded are subject to the terms and conditions of
the Plan.

 

(c)                                  Benefit Plans.  During the term of this
Agreement, Executive shall be entitled to participate, at a level commensurate
with her position, in all benefit plans Employer presently has or hereafter
adopts for its officers or employees, including (without limitation) directors
and officers liability insurance, pension, profit sharing, stock option or any
group life or health insurance, hospitalization or other similar plans, any
eligibility or waiting periods to be waived to the extent feasible.

 

(d)                                 Life Insurance.  Executive will be entitled
to term life insurance coverage for the benefit of Executive, her family or
estate as she may direct provided under the terms of the group policy offered to
all employees, except that Employer will pay Executive’s portion of the cost
thereof.

 

(e)                                  Club Membership.  A club membership will be
provided by Employer for Executive to at least one country club and to one club
in downtown South Bend, Indiana, with the initiation fees, monthly fee and
appropriate business related expenses paid by Employer.

 

4.                                      Disability.  In the event that this
Agreement is terminated by reason of Executive’s Disability, Executive will
participate in the Employer’s disability compensation programs, including any
salary continuance plan in effect at that time for officers or executives of
Employer.  In addition, Executive will receive the following separation
payments:  (a) a lump-sum payment, payable within thirty (30) days following her
termination, equal to six times her then monthly Base Salary amount; and (b) six
(6) monthly installment payments, each installment payment equal to her then
monthly Base Salary amount, commencing on the first day of the seventh month
following the month in which Executive’s last day of employment occurs and
continuing on the first day of the immediately succeeding five (5) months.  For
purposes of this Agreement, “Disability” means Executive’s inability by reason
of illness or other physical or mental impairment to perform the duties required
by her employment for any consecutive one hundred eighty (180) day period,
provided that written notice of any termination for Disability shall have been
given by Employer to Executive prior to the full resumption by her of the
performance of such duties.

 

5.                                      Termination by Employer; Death or
Disability.

 

(a)                                 With Cause.  In the event the Board
determines that Executive is guilty of gross dereliction of duty or of fraud or
dishonesty in connection with the performance of her duties under this
Agreement, the Board may terminate the Executive’s Employment, such termination
to be effective thirty (30) days after the Board gives written notice to
Executive setting forth with specificity the reason or cause for terminating the
Executive’s employment. In such event, the compensation and other benefits
provided for in this Agreement shall terminate on the date specified by the
Board in the written notice of termination delivered to Executive.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Without Cause.  If Employer shall discharge
Executive from her employment hereunder for any reason other than one set forth
in Section 5(a), or if it shall be determined by a court of competent
jurisdiction that the discharge under Section 5(a) was not justified, the
Executive’s employment shall end as of the date of such discharge by Employer,
provided however, that Executive shall receive the following separation
payments:  (i) a lump sum payment, payable within thirty (30) days following the
date of such discharge, equal to six (6) times her then monthly Base Salary
amount; and (ii) six (6) monthly installment payments, each installment payment
equal to such monthly Base Salary amount, commencing on the first day of the
seventh month following the month in which Executive’s last day of employment
occurs, and continuing on the first day of each immediately succeeding month for
the next five (5) months.

 

(c)                                  Death.  This Agreement shall terminate in
the event of the death of Executive.  In such event, Executive’s estate or her
designee shall be entitled to the death benefits provided in Section 3(d) of
this Agreement.

 

6.                                      Termination By Executive.  Executive
may, at any time upon written notice to Employer, immediately terminate her
employment for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean (i) breach of this Agreement by Employer in any material respect, (ii) any
material adverse change in Executive’s status or position as the Senior Vice
President and Chief Financial Officer of Employer and Bank, including, without
limitation, as a result of a material diminution of her duties or
responsibilities, (iii) any removal of Executive from, or any failure to
reappoint or re-elect her to, any such position (except in connection with the
termination of her employment pursuant to Section 4 or Section 5(a), or
Section 5(c), or by her for other than Good Reason); or (iv) any material change
in the geographic location at which Executive must perform her duties under this
Agreement.

 

(a)                                 If such termination does not follow a Change
in Control of Employer or Bank, Executive shall receive the following separation
payments:  (i) a lump sum payment, payable within thirty (30) days following her
termination, equal to six (6) times her then monthly Base Salary amount, and
(ii) six (6) monthly installment payments, each installment payment equal to
such monthly Base Salary amount, commencing on the first day of the seventh
month following the month in which Executive’s last day of employment occurs and
continuing on the first day of each immediately succeeding month for the next
five (5) months.  This provision shall survive and remain operative so long as
Executive remains employed by Employer, notwithstanding any expiration of the
term or after delivery of a Non-Renewal Notice as provided in Section 2 of this
Agreement.

 

(b)                                 If such termination occurs within one
(1) year after a Change in Control of Employer or Bank, then as severance pay
and in lieu of any further compensation for periods subsequent to the effective
date of such termination, Executive shall receive, within thirty (30) days
following such termination, an amount in cash equal to 2.99 times her
“annualized

 

3

--------------------------------------------------------------------------------


 

includable compensation for the base period” (as defined in
Section 280G(d)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)).

 

(c)                                  Each of the events specified in the
following clauses (i) through (iii) of this Section 6(c) shall be deemed a
“Change in Control”:

 

(i)                                     any third person, including a “group”
within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
shall become the beneficial owner of 50% or more of the combined voting power of
the then outstanding voting securities of Employer entitled to vote for the
election of the Board of Directors of Employer;

 

(ii)                                  as a result of, or in connection with, any
cash tender offer, exchange offer, merger or other business combination, sale of
assets or contested election, or combination of the foregoing, the persons who
were directors of Employer shall cease to constitute a majority of such Board of
Directors; or

 

(iii)                               the shareholders of Employer shall approve
an agreement providing a sale or other disposition of all or substantially all
the assets of Employer.

 

Despite any other provision in this Section 6(c) to the contrary, an event shall
not constitute a Change in Control if it does not constitute a change in the
ownership or effective control, or in the ownership of a substantial portion of
the assets of Employer within the meaning of Section 409A(a)(2)(A)(v) of the
Code and its interpretive regulations.

 

(d)                                 If as of the date her employment terminates,
Executive is a “key employee” within the meaning of Section 416(i) of the Code,
without regard to paragraph 416(i)(5) thereof, and Employer has stock that is
publicly traded on an established securities market or otherwise, then any
payments that would constitute deferred compensation payments otherwise payable
because of employment termination will be suspended until, and will be paid to
Executive on, the first day of the seventh month following the month in which
Executive’s last day of employment occurs.  For purposes of this subsection
6(d), “deferred compensation” means compensation provided under a nonqualified
deferred compensation plan as defined in, and subject to, Section 409A of the
Code.

 

7.                                      Assignment.  This Agreement is a
personal contract, and the rights and interest of Executive hereunder may not be
sold, transferred, assigned, pledged or hypothecated.  Except as otherwise may
be herein expressly provided, this Agreement shall inure to the benefit of and
be binding upon Employer and its successors and assigns.

 

8.                                      Amendment.  This Agreement may be
amended only by a written instrument signed by the parties hereto after approval
by either the Board or the Executive Committee of the Board of Employer.

 

4

--------------------------------------------------------------------------------


 

9.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana.

 

10.                               Fees and Expenses.  If a dispute arises
regarding the interpretation or enforcement of this Agreement and Executive
obtains a final judgment in her favor in a court of competent jurisdiction or
her claim is settled by Employer prior to the rendering of a judgment by such a
court, all reasonable legal fees and expenses incurred by Executive in seeking
to obtain or enforce any right or benefit provided for in this Agreement or
otherwise pursuing her claim shall be paid by Employer, to the fullest extent
permitted by law.

 

11.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in a writing signed by the parties hereto.  No waiver by
any party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  This Agreement
supersedes the prior agreement between the parties.

 

12.                               Restrictive Covenants.  In order to induce
Employer to enter into this Agreement, Executive hereby agrees as follows:

 

(a)                                 Executive shall not divulge or furnish any
trade secrets (as defined in IND. CODE §24-2-3-2) of Employer or any
confidential information acquired by her while employed by Employer concerning
the policies, plans, procedures or customers of Employer to any person, firm or
corporation, other than Employer or with its prior written consent, or use any
such trade secret or confidential information directly or indirectly for
Executive’s own benefit or for the benefit of any person, firm or corporation
other than Employer, as such trade secrets and confidential information are
confidential and shall at all times remain the property of Employer.

 

(b)                                 For a period of twenty-four (24) months
after the effective date of termination of Executive’s employment hereunder for
reasons other than those set forth in Sections 5(b) and 6(a) of this Agreement,
Executive shall not, directly or indirectly, provide banking or bank-related
services to, or solicit the banking or bank-related business of, any customer of
Employer at the time of such provision of services or solicitation which
Executive served either alone or with others while employed by Employer within
the geographic region or regions in which retail, full-service branches of Bank
or any affiliate of Bank are located, or assist any actual or potential
competitor of Employer to provide banking or bank-related services to, or
solicit the banking or bank-related business of, any such customer in any such
area, and Executive shall not, directly or indirectly, as principal, agent, or
trustee, or through the agency of any corporation, partnership, trade
association, agent or agency, engage in any banking or bank-related business or
venture which competes with the business of Employer as conducted during
Executive’s employment by Employer within such area; provided, however, that
Executive may own not more than five percent of the voting securities of any

 

5

--------------------------------------------------------------------------------


 

entity providing banking or bank-related services within such area if the voting
securities of such entity are traded on a national securities exchange or quoted
on a national interdealer quotation system.

 

(c)                                  Executive acknowledges that any violation
of this Section 12 would cause irreparable harm to Employer, that damages for
such harm would be incapable of precise measurement and that, accordingly,
Employer would not have an adequate remedy at law to redress the harm caused by
such violation.  Therefore, Executive agrees that, in addition to any other
remedy, Employer shall be entitled to immediate (i.e., without prior notice)
preliminary and final injunctive relief to enjoin and restrain any violation of
this Section 12.

 

If Executive’s employment is terminated during the term for reasons set forth in
Sections 5(b) or 6(a) of this Agreement, Executive shall have no obligations to
Employer with respect to non-solicitation and non-competition under this
Section 12.  Executive’s obligations with respect to trade secrets and
confidential information as described in Section 12(a) shall survive any
termination of the employment of Executive regardless of the reason(s) for such
termination.

 

13.                               Certain Additional Payments by Employer.

 

(a)                                 In the event that Section 280G of the Code
is determined to apply to the payments to be made by Employer to Executive under
this Agreement or other compensation or benefit programs, and in the event any
excise tax (“Excise Tax”) that may be imposed by Section 4999 of the Code
becomes payable by Executive because of any of the payments made to Executive
under this Agreement or otherwise, Employer will pay to Executive an additional
amount (“Gross-up Payment”) at least 60 days prior to the due date for payment
of the Excise Tax.  The Gross-up Payment shall be in an amount such that, after
payment by Executive of all taxes (including, without limitation, all income and
employment tax and Excise Tax and treating as a tax the disallowance of any
deduction of Executive by virtue of the inclusion of the Gross-up Payment in
Executive’s adjusted gross income) and interest and penalties with respect to
such taxes imposed upon the Gross-up Payment, Executive retains an amount equal
to the Excise Tax.  Employer shall notify Executive of its determination of the
amount of payments under this Agreement subject to the Excise Tax (which
determination shall be made by an accounting firm selected by Employer) and
shall provide Executive with a receipt for the Excise Tax paid.  Executive shall
report the amount indicated in Employer’s notice as the amount subject to the
Excise Tax on Executive’s Federal income tax return.

 

(b)                                 If, for any reason, the Internal Revenue
Service or any other taxing authority proposes an adjustment to the amount of
Excise Tax due with respect to any payments or with respect to any additional
amounts received by Executive pursuant to this Agreement, Executive will notify
Employer immediately of such proposed adjustment and shall give Employer the
right to contest such proposed adjustment on Executive’s behalf; provided,
however, that Executive may pay such claim if Employer does not take any action
prior to the time such payment is due.  Employer shall bear and pay directly all
costs related to or associated with

 

6

--------------------------------------------------------------------------------


 

any contest, regardless of outcome, and shall have complete control over such
contest as it relates to the Excise Tax, including whether such contest shall be
by way of non-payment of the Excise Tax, payment of the Excise Tax under
protest, or payment of the Excise Tax accompanied by a claim for a refund. 
Employer shall pay to Executive (i) an amount equal to the Excise Tax required
to be paid to the Internal Revenue Service by Executive as a result of the
outcome of any contest, any penalties or interest thereon, and (ii) a Gross-up
Payment computed in the same manner and subject to the same adjustments as other
Gross-up Payments previously described.  Payment by Employer of an amount equal
to the Excise Tax and Gross-up Payment shall be made to Executive in advance of
the due date for payment of Excise Taxes.

 

(c)                                  In the event that the amount of any
additional payments made pursuant to this Section 13 exceeds the amount
determined to have been due, the excess additional amounts made shall constitute
a loan by Employer to Executive payable within 30 days after receipt by
Executive of the refund from the Internal Revenue Service together with any
interest received.

 

14.                               No Duty to Mitigate.  Executive is not
required to mitigate the amount of salary or benefits payable pursuant to this
Agreement upon termination of her employment by seeking other employment or
otherwise, nor shall any amount to be paid by Employer pursuant to this
Agreement upon termination of Executive’s employment be reduced by any
compensation earned by Executive as a result of employment by another employer
that is not in violation of Executive’s obligations under Section 12.

 

15.                               Severability.  The invalidity or
unenforceability of any provisions of this Agreement shall not affect the
validity or enforceability of any other provisions of this Agreement, which
shall remain in full force and effect.  This Agreement shall be interpreted and
applied in a manner consistent with the applicable standards for nonqualified
deferred compensation plans established by Section 409A of the Code and its
interpretive regulations and other regulatory guidance.  To the extent that any
terms of this Agreement would subject Executive to gross income inclusion,
interest, or additional tax pursuant to Section 409A of the Code, those terms
are to that extent superseded by, and shall be adjusted to the minimum extent
necessary to satisfy, the applicable requirements of Section 409A of the Code.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.

 

17.                               Resolution of Disputes.  Employer agrees to
pay promptly as incurred all legal fees and expenses which Executive may
reasonably incur as a result of any contest, regardless of outcome, by Employer,
Executive or others of the validity of, enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance (including as a
result of any contest by Executive concerning the amount of any payment pursuant
to this Agreement).

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

 

 

/s/ANDREA G. SHORT

 

 

Andrea G. Short

 

 

 

 

 

 

 

 

lst SOURCE CORPORATION,

 

 

an Indiana corporation

 

 

 

 

 

 

 

By:

/s/CHRISTOPHER J. MURPHY III

 

 

Christopher J. Murphy III

 

 

Chairman of the Board, President and

 

 

Chief Executive Officer

 

8

--------------------------------------------------------------------------------